DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/808,590 (filed on 02/21/2019) under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (European Patent Application EP0212119A2 hereinafter referred to as “Kimura”).

In regards to claim 1, Kimura teach (Figure 1) a sealed tensioner (cylinder unit illustrated in figure 1, which is configured to appropriately displace the arm 3 with the roller 2 about the pivot 4) comprising: a body (cylinder 6) having a bore (hollow inner cavity of the cylinder 6); a piston (piston rod 7 and piston 10) carried in the bore (hollow inner cavity of the cylinder 6) and biased (by coil spring 24) to an extended state (when the piston rod 7 and piston 10 moves in an outward direction); a clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6, as disclose in the Abstract, paragraph 7 of page 3 - paragraph 3 of page 4, paragraph 4 of page 5, paragraph 3 of page 9, and paragraph 3 of page 11) residing at a confrontation between the body (cylinder 6) and piston (piston rod 7 and piston 10); a check valve (check valve assembly 27) situated between a low pressure reservoir (hydraulic fluid chamber 17) and a high pressure chamber (hydraulic fluid chamber 19); and a closed cell foam (closed-cell elastomeric foam rings 28) situated at the low pressure reservoir (hydraulic fluid chamber 17) (see also paragraph 7 of page 3 - paragraph 1 of page 5, paragraph 4 of page 5, and paragraph 1 of page 9 - paragraph 1 of page 12 in the EP0212119A2 provided with this office action).

In regards to claims 2-5, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the check valve (check valve assembly 27) permitting fluid-flow from the low pressure reservoir (hydraulic fluid chamber 17) to the high pressure chamber (hydraulic fluid chamber 19) when the piston (piston rod 7 and piston 10) is in the midst of moving to the extended state (when the piston rod 7 and piston 10 moves in an outward direction); the check valve (check valve assembly 27) preventing fluid-flow to the low pressure reservoir (hydraulic fluid chamber 17) from the high pressure chamber (hydraulic fluid chamber 19) when the piston (piston rod 7 and piston 10) is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction); and the fluid-flow traveling from the high pressure chamber (hydraulic fluid chamber 19) to the low pressure reservoir (hydraulic fluid chamber 17) via the clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6) when the piston (piston rod 7 and piston 10) is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction) (the Abstract, paragraph 7 of page 3 - paragraph 2 of page 4, and paragraph 4 of page 5, all disclose the fluid in the hydraulic fluid chamber 19 flowing into the hydraulic fluid chamber 17 through the clearance between the piston 10 and the cylindrical inner wall of the cylinder 6, as the piston rod 7 and piston 10 moves in a rearward direction); wherein, fluid in the low pressure reservoir (hydraulic fluid chamber 17) compressing the closed cell foam (closed-cell elastomeric foam rings 28) when the piston (piston rod 7 and piston 10) is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction) (paragraph 4 of page 4 and paragraph 1 of page 10-11 disclose, the closed-cell elastomeric foam rings 28 compressing as the fluid in the hydraulic fluid chamber 19 flows into the hydraulic fluid chamber 17 during the rearward movement of piston rod 7 and piston 10).

In regards to claims 6-7, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the piston (piston rod 7 and piston 10) having an interior (rod through transverse passage 18 and internal passage 20 of the piston rod 7, and recess 22 of the piston 10) that constitute a section of the low pressure reservoir (rod through transverse passage 18 and internal passage 20 of the piston rod 7 partially defines hydraulic fluid chamber 17); the check valve (check valve assembly 27) mounted within the interior (recess 22 of the piston 10) of the piston (piston rod 7 and piston 10); the closed cell foam (closed-cell elastomeric foam rings 28) being located at an exterior of the piston (piston rod 7 and piston 10); the piston (piston rod 7 and piston 10) having an opening (openings of the rod through transverse passage 18 in the piston rod 7) in a wall (outer cylindrical surface of the piston rod 7 and the piston 10) thereof; and the interior (rod through transverse passage 18 and internal passage 20 of the piston rod 7, and recess 22 of the piston 10) of the piston (piston rod 7 and piston 10) fluidly communicating with the exterior of the piston (piston rod 7 and piston 10) via the opening (openings of the rod through transverse passage 18 in the piston rod 7).

In regards to claims 9-10, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), a seal assembly (end assembly 8, which includes the oil seal 15 and the dust seal 16) forming a seal between the body (cylinder 16) and the piston (piston rod 7 and piston 10); the seal assembly (end assembly 8) enclosing the low pressure reservoir (hydraulic fluid chamber 17); and the sealed tensioner (cylinder unit illustrated in figure 1) lacking an outside fluid supply.

In regards to claim 11, Kimura teach (Figure 1) a sealed tensioner (cylinder unit illustrated in figure 1, which is configured to appropriately displace the arm 3 with the roller 2 about the pivot 4) comprising: a body (cylinder 6); a piston (piston rod 7 and piston 10) carried in the body (cylinder 6); a clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6, as disclose in the Abstract, paragraph 7 of page 3 - paragraph 3 of page 4, paragraph 4 of page 5, paragraph 3 of page 9, and paragraph 3 of page 11) residing between the body (cylinder 6) and piston (piston rod 7 and piston 10); a low pressure reservoir (hydraulic fluid chamber 17) containing fluid and a high pressure chamber (hydraulic fluid chamber 19) containing fluid; a closed cell foam (closed-cell elastomeric foam rings 28) at least partially exposed to the fluid in the low pressure reservoir (hydraulic fluid chamber 17); and the fluid in the high pressure chamber (hydraulic fluid chamber 19) traveling to the low pressure reservoir (hydraulic fluid chamber 17) via the clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6) when the piston (piston rod 7 and piston 10) is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction) (the Abstract, paragraph 7 of page 3 - paragraph 2 of page 4, and paragraph 4 of page 5, all disclose the fluid in the hydraulic fluid chamber 19 flowing into the hydraulic fluid chamber 17 through the clearance between the piston 10 and the cylindrical inner wall of the cylinder 6, as the piston rod 7 and piston 10 moves in a rearward direction); wherein, the fluid traveling to the low pressure reservoir (hydraulic fluid chamber 17) compressing the closed cell foam (closed-cell elastomeric foam rings 28) when the piston (piston rod 7 and piston 10) is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction) (paragraph 4 of page 4 and paragraph 1 of page 10-11 disclose, the closed-cell elastomeric foam rings 28 compressing as the fluid in the hydraulic fluid chamber 19 flows into 

In regards to claims 12-14, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the sealed tensioner (cylinder unit illustrated in figure 1) additionally comprising a check valve (check valve assembly 27) that opens to permit the fluid in the low pressure reservoir (hydraulic fluid chamber 17) to travel to the high pressure chamber (hydraulic fluid chamber 19) when the piston (piston rod 7 and piston 10) is in the midst of moving to the extended state (when the piston rod 7 and piston 10 moves in an outward direction); the check valve (check valve assembly 27) closing to prevent the fluid in the high pressure chamber (hydraulic fluid chamber 19) from traveling to the low pressure reservoir (hydraulic fluid chamber 17) when the piston is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction); and the prevention of  fluid-flow via the check valve (check valve assembly 27) when the piston (piston rod 7 and piston 10) is in the midst of moving to a retracted state (when the piston rod 7 and piston 10 moves in a rearward direction) forces the fluid in the high pressure chamber (hydraulic fluid chamber 19) to travel to the low pressure reservoir (hydraulic fluid chamber 17) via the clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6); wherein, the fluid in the high pressure chamber (hydraulic fluid chamber 19) traveling to the low pressure reservoir (hydraulic fluid chamber 17) via the clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6) damps the movement of the piston (piston rod 7 and piston 10) to the retracted state (when the piston rod 7 and piston 10 moves in a rearward direction).

In regards to claim 15, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the piston (piston rod 7 and piston 10) having a wall (outer cylindrical surface of the piston rod 7); the wall (outer cylindrical surface of the piston rod 7 and the piston 10) defining an interior (rod through transverse passage 18 and internal passage 20 of the piston rod 7, and recess 22 of the piston 10) of the piston (piston rod 7 and piston 10) with an open bottom end (lower end of the piston 10); the wall (outer cylindrical surface of the piston rod 7 and the piston 10) having an opening (openings of the rod through transverse passage 18 in the piston rod 7) therein for flow of the fluid of the low pressure reservoir (hydraulic fluid chamber 17) therethrough; and the check valve (check valve assembly 27) being located within the interior (recess 22 of the piston 10) of the piston (piston rod 7 and piston 10) and positioned longitudinally between the open bottom end (lower open end of the piston 10) and the opening (openings of the rod through transverse passage 18 in the piston rod 7) in the wall (outer cylindrical surface of the piston rod 7 and the piston 10).

In regards to claim 17, Kimura teach (Figure 1) a sealed tensioner (cylinder unit illustrated in figure 1, which is configured to appropriately displace the arm 3 with the roller 2 about the pivot 4) comprising: a body (cylinder 6); a piston (piston rod 7 and piston 10) carried by the body (cylinder 6); the piston (piston rod 7 and piston 10) having a wall (outer cylindrical surface of the piston rod 7 and the piston 10) defining an interior (rod through transverse passage 18 and internal passage 20 of the piston rod 7, and recess 22 of the piston 10); the wall (outer cylindrical surface of the piston rod 7 and the piston 10) also having an opening (openings of the rod through transverse passage 18 in the piston rod 7) therein; check valve (check valve 

In regards to claim 18, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the sealed tensioner (cylinder unit illustrated in figure 1) additionally comprising a clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6, as disclose in the Abstract, paragraph 7 of page 3 - paragraph 3 of page 4, 

In regards to claim 19, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the check valve (check valve assembly 27) preventing fluid travel from the high pressure chamber (hydraulic fluid chamber 19) to the low pressure reservoir (hydraulic fluid chamber 17) when the piston (piston rod 7 and piston 10) is in the midst of moving to the retracted state (when the piston rod 7 and piston 10 moves in a rearward direction); wherein, prevention of fluid travel at the check valve (check valve assembly 27) forces fluid travel from the high pressure chamber (hydraulic fluid chamber 19) to the low pressure reservoir (hydraulic fluid chamber 17) via the clearance (clearance between the piston 10 and the cylindrical inner wall of the cylinder 6).

In regards to claim 20, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the clearance (clearance between the piston 10 and the .

Allowable Subject Matter

Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
With respect to claim 8, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the body (cylinder 6) having a cavity (portion of the hollow inner cavity of the cylinder 6 that accommodates the closed-cell elastomeric foam rings 28), and the closed cell foam (closed-cell elastomeric foam rings 28) being located at the cavity (portion of the hollow inner cavity of the cylinder 6 that accommodates the closed-cell elastomeric foam rings 28). Yet, Kimura fail to disclose the sealed tensioner (cylinder unit illustrated in figure 1) comprising a retainer that at least partially encloses the closed cell foam (closed-cell elastomeric foam rings 28), and the retainer having an opening therein for fluid-flow to and from the closed cell foam (closed-cell elastomeric foam rings 28). However, Bongard et al. (U.S. PGPUB Bongard et al. also fail to teach or suggest, the retainer (free piston 13) having an opening therein for fluid-flow to and from the closed cell foam (seal ring carrier 33 of the double seal ring 16). Furthermore, none of the other prior art cited by the examiner, either individually or in combination, teach a sealed tensioner including a retainer with an opening that surrounds a closed cell foam, and that facilitate the fluid-flow to said closed cell foam via said opening. Accordingly, claim 8 limitations appears to include allowable subject matter over prior art of record; especially when said limitations are viewed in light of applicant’s specification, and considered along with the particular sealed tensioner structure recited within all intervening limitations in parent claim 1.

With respect to claim 16, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the closed cell foam (closed-cell elastomeric foam rings 28) being located at an exterior of the piston (piston rod 7 and piston 10). However, Kimura, Bongard et al, and all other cited prior art references, either individually or in combination, fail to explicitly disclose or render obvious, a sealed tensioner comprising a retainer that at least partially encloses a closed cell foam positioned within a low pressure reservoir, and the retainer having an opening therein for fluid-flow to and from the closed cell foam (see the detailed explanation above regarding the allowable subject matter in claim 8). Therefore, claim 16 limitations appears to include allowable subject matter over prior art of record; especially when said limitations are viewed in light of applicant’s specification, and considered along with the particular sealed tensioner structure recited within all intervening limitations in parent claims 11-12 and 15.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                              /MICHAEL R MANSEN/                                                                       Supervisory Patent Examiner, Art Unit 3654